UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                No. 16-2051


ANGELA RUTH DOCTOR,

                Plaintiff - Appellant,

          v.

CITY OF ROCK    HILL;   CHRIS    WATTS;   SARAH    BLAIR;    ROBERT   N.
JENKINS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      J. Michelle Childs, District
Judge. (0:15-cv-00265-JMC)


Submitted:   March 30, 2017                       Decided:    April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


S. Jahue Moore, MOORE TAYLOR LAW FIRM, P.A., West Columbia,
South Carolina, for Appellant. David L. Morrison, MORRISON LAW
FIRM, LLC, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Angela    Ruth    Doctor   appeals    the     district       court’s   order

denying relief on her 42 U.S.C. § 1983 (2012) complaint.                      The

district court referred this case to a magistrate judge pursuant

to   28   U.S.C.    § 636(b)(1)(B)     (2012).         The   magistrate     judge

recommended    that    relief   be    denied     and    advised    Doctor    that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                     Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v. Arn, 474 U.S. 140 (1985).          Doctor has waived appellate review

by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

     We dispense with oral argument because the facts and legal

contentions   are     adequately     presented   in    the   materials      before

this court and argument would not aid the decisional process.

                                                                        AFFIRMED




                                       2